UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


CLINCHFIELD COAL COMPANY,            
                       Petitioner,
                v.
TEDDY R. SMITH; DIRECTOR,                    No. 00-2478
OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,
                      Respondents.
                                     
           On Petition for Review of an Order of the
                    Benefits Review Board.
                        (99-0440-BLA)

                     Argued: June 7, 2001

                     Decided: July 27, 2001

     Before WILKINS and WILLIAMS, Circuit Judges, and
     Andre M. DAVIS, United States District Judge for the
          District of Maryland, sitting by designation.



Vacated and remanded by unpublished per curiam opinion.


                          COUNSEL

ARGUED: Timothy Ward Gresham, PENN, STUART &
ESKRIDGE, Abingdon, Virginia, for Petitioner. Lawrence Lee
Moise, III, Abingdon, Virginia, for Respondents.
2                  CLINCHFIELD COAL CO. v. SMITH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Clinchfield Coal Company appeals the decision of the Benefits
Review Board (BRB) affirming an award of Black Lung benefits to
Clinchfield’s former employee, Teddy Smith. Because we agree with
Clinchfield that the ALJ failed to provide valid reasons for rejecting
the contrary medical opinions of a physician on the issues of disabil-
ity causation and the existence of pneumoconiosis, we reverse and
remand for further proceedings consistent with this opinion.

                                  I.

   Smith, who is sixty-seven years old, last worked in the coal indus-
try in April 1994. He worked at Clinchfield for approximately twenty-
three years, between 1968 and April 1994. Prior to working for
Clinchfield, Smith had worked for several other coal companies from
1955 to 1968. Smith’s last job in the mining industry, as utility man
on a long wall section, required significant physical exertion.

   On May 21, 1995, after Smith filed a claim for benefits, Dr. S. K.
Paranthaman examined him for the Department of Labor. Dr.
Paranthaman found Smith’s chest x-ray negative for coal worker’s
pneumoconiosis (CWP) and diagnosed chronic bronchitis and revers-
ible airway obstruction. He attributed the chronic bronchitis to
Smith’s twenty years of cigarette smoking and stated that "[i]f 38
years of coal mine employment as documented,1 it could have aggra-
vated the condition substantially. Reversible airway obstruction is
unrelated to coal dust exposure." (J.A. at 9.) Dr. Paranthaman noted
that Smith had smoked a half pack of cigarettes per day for twenty
years until 1992.
    1
   The ALJ found thirty-six years of coal mine employment. The parties
agree that the two year disparity is immaterial.
                    CLINCHFIELD COAL CO. v. SMITH                    3
   In August 1996, Dr. J. Dale Sargent examined Smith on behalf of
Clinchfield and found no CWP on Smith’s chest x-ray. Dr. Sargent
diagnosed mild obstructive lung disease but concluded, based upon its
reversibility and the lack of any accompanying restriction, that
Smith’s long history of smoking rather than coal dust exposure was
the cause of his respiratory impairment.

  In March 1997, Dr. Emory Robinette examined Smith and diag-
nosed

      1. Coal workers’ pneumoconiosis with a profusion abnor-
         mality of 1/0, predominant Q/T opacities with evidence
         of discoid atelectasis.

      2. Moderate obstructive lung disease without response to
         bronchodilator therapy.

      3. Probable chronic bronchitis.

(J.A. at 110.) Dr. Robinette also opined that Smith was disabled by
his respiratory impairment and that "his prior coal mining employ-
ment at least partially contributed to his pulmonary disability." (J.A.
at 111.)

   Dr. Gregory J. Fino reviewed all of the medical evidence that was
submitted in the case but did not examine Smith. Dr. Fino found the
evidence insufficient to prove CWP or any other pulmonary condition
related to his occupation. Dr. Fino opined that Smith had a pulmonary
impairment that was related to cigarette smoking rather than exposure
to coal dust, that Smith was not disabled to the extent that his job
required heavy labor less than fifty percent of the time, and that even
if Smith had simple CWP, his pulmonary impairment was inconsis-
tent with a coal mine dust-related pulmonary condition. Both Dr. Fino
and Dr. Sargent also reviewed Dr. Robinette’s earlier medical report,
and each stated their disagreement with his conclusions.

  After a hearing, the ALJ found that the x-ray evidence did not
prove CWP. The ALJ also found, however, that the reports of Drs.
Paranthaman and Robinette proved legal pneumoconiosis,2 and he
  2
  Legal pneumoconiosis is broader than CWP. See Hobbs v. Clinchfield
Coal Co., 45 F.3d 819, 821 (4th Cir. 1995). Section 718.201 of Title 20
4                   CLINCHFIELD COAL CO. v. SMITH
rejected Dr. Sargent’s and Dr. Fino’s contrary opinions. The ALJ also
found that Smith had proved a disabling respiratory impairment pur-
suant to 20 C.F.R. §§ 718.204(c)(1) and (c)(4) and, relying solely on
the opinions of Drs. Robinette and Paranthaman, he found that
Smith’s legal pneumoconiosis contributed to his disabling respiratory
impairment.

   Clinchfield appealed to the BRB, which affirmed in part, vacated
in part, and remanded for further consideration. The BRB vacated the
ALJ’s finding rejecting the opinions of Drs. Sargent and Fino as to
the existence of pneumoconiosis, affirmed the ALJ’s finding that
Smith had a totally disabling respiratory impairment, and vacated the
finding that pneumoconiosis contributed to Smith’s disability.

   On remand, the ALJ reconsidered the reports of Dr. Fino and Dr.
Sargent, but again rejected their opinions as to the existence of pneu-
moconiosis, disregarding Dr. Fino’s opinion because he did not exam-
ine Smith. The ALJ, in finding that pneumoconiosis caused or
contributed to Smith’s disability, gave little weight to Dr. Sargent’s
and Dr. Fino’s opinions on disability causation because neither doctor
diagnosed pneumoconiosis. Clinchfield appealed again, and the BRB

of the Code of Federal Regulations, which sets forth the legal definition
of pneumoconiosis, provides,
    pneumoconiosis means a chronic dust disease of the lung and its
    sequalae, including respiratory and pulmonary impairments, aris-
    ing out of coal mine employment. This definition includes, but
    is not limited to, coal workers’ pneumoconiosis . . . .
20 C.F.R. § 718.201 (2000) (emphasis in original). As we stated in
Hobbs,
    Although all of the disorders explicitly mentioned in § 718.201
    are medically similar, what is important is that a medical diagno-
    sis finding no coal workers’ pneumoconiosis is not equivalent to
    a legal finding of no pneumoconiosis. Clearly, the legal defini-
    tion of pneumoconiosis contained in § 718.201 is significantly
    broader than the medical definition of coal workers’ pneumoco-
    niosis.
Hobbs, 45 F.3d at 821.
                    CLINCHFIELD COAL CO. v. SMITH                      5
affirmed the award and concluded that the ALJ properly discounted
Dr. Sargent’s and Dr. Fino’s opinions on the issues of pneumoconio-
sis and disability causation.

   On appeal to this Court, Clinchfield argues that the BRB erred in
affirming the ALJ’s rejection of Dr. Fino’s medical report on the issue
of pneumoconiosis and that the BRB erred in affirming the ALJ’s
rejection of Dr. Fino’s medical report on the issue of disability causa-
tion. We address each issue in turn.3

                                   II.

   Clinchfield first argues that the BRB erred in affirming the ALJ’s
rejection of Dr. Fino’s opinion on the issue of pneumoconiosis solely
because Dr. Fino did not examine Smith. "We review an order of the
BRB by undertaking an independent review of the record to deter-
mine whether the ALJ’s findings of fact were supported by substantial
evidence." Island Creek Coal Co. v. Compton, 211 F.3d 203, 207 (4th
Cir. 2000) (internal quotation marks and alteration omitted). "Sub-
stantial evidence is more than a mere scintilla; it is such relevant evi-
dence as a reasonable mind might accept as adequate to support a
conclusion." Id. at 207-08 (internal quotation marks omitted). "In
determining whether substantial evidence supports the ALJ’s factual
determinations, we must first address whether all of the relevant evi-
dence has been analyzed and whether the ALJ has sufficiently
explained his rationale in crediting certain evidence." Milburn Col-
liery Co. v. Hicks, 138 F.3d 524, 528 (4th Cir. 1998). "We review the
legal conclusions of the BRB and the ALJ de novo." Island Creek
Coal, 211 F.3d at 208.

   To obtain federal black lung benefits, Smith was required to prove
by a preponderance of the evidence that: "(1) he has pneumoconiosis;
(2) the pneumoconiosis arose out of his coal mine employment; (3)
  3
    Clinchfield also argues that the BRB erred in failing to require the
ALJ to consider the equivocal nature of Dr. Paranthaman’s diagnosis;
failing to consider Dr. Paranthaman’s reliance on an improper smoking
history; and that the ALJ erred in relying on Dr. Robinette’s medical
report as a diagnosis of pneumoconiosis. We have carefully reviewed the
record and find no reversible error as to these contentions.
6                      CLINCHFIELD COAL CO. v. SMITH
he has a totally disabling respiratory or pulmonary condition; and (4)
pneumoconiosis is a contributing cause to his total respiratory disabil-
ity." Id. at 207 (internal quotation marks omitted); see also 20 C.F.R.
§ 718.201-.204 (2000). After remand, the ALJ found that

        Although Dr. Fino’s opinion is reasoned, he did not examine
        [Smith] and the only opinion of record that supports his con-
        clusions is that of Dr. Sargent. Again, I cannot accord his
        opinion more weight than two examining physician’s opin-
        ions. Therefore, weighing all of the evidence, . . . I find that
        [Smith] has established the existence of pneumoconiosis by
        a preponderance of the evidence.

(J.A. at 231 (emphasis added)). Assuming that the ALJ was correct
in disregarding Dr. Sargent’s opinion,4 there was nevertheless a con-
flict between Drs. Robinette and Paranthaman, on one side, and Dr.
Fino, on the other, as to whether pneumoconiosis existed. In disre-
garding Dr. Fino’s "reasoned" opinion, the ALJ relied solely on the
fact that Dr. Fino "did not examine [Smith]." (J.A. at 231.) However,
we have previously stated that "[a]n ALJ may not discredit a physi-
cian’s opinion solely because the physician did not examine the
claimant." Island Creek Coal, 211 F.3d at 212. The ALJ, therefore,
improperly rejected Fino’s opinion on the basis that he was not an
examining physician, and the BRB erred in affirming. Accordingly,
we remand with instructions that the ALJ consider such factors as
"the qualifications of the respective physicians, the explanation of
their medical opinions, the documentation underlying their medical
judgments, and the sophistication and bases of their diagnoses." Ster-
ling Smokeless Coal Co. v. Akers, 131 F.3d 438, 441 (4th Cir. 1997).

                                      III.

  Clinchfield next argues that the BRB erred in affirming the ALJ’s
decision to give little weight to Dr. Fino’s medical report on disability
causation because Dr. Fino did not diagnose pneumoconiosis. We
agree.
    4
   Clinchfield does not challenge the BRB’s affirmance of the ALJ’s
rejection of Dr. Sargent’s opinions.
                   CLINCHFIELD COAL CO. v. SMITH                     7
   After the BRB remanded the case and directed the ALJ to recon-
sider evidence of disability causation, the ALJ found that Smith had
established the existence of pneumoconiosis and, therefore, that nei-
ther Dr. Fino’s nor Dr. Sargent’s opinions were entitled to much, if
any, weight because neither physician diagnosed pneumoconiosis.
The ALJ stated, "since neither Dr. Fino nor Dr. Sargent diagnosed
pneumoconiosis, their opinions can be given little weight on the issue
of whether the claimant’s total disability was caused by pneumoconi-
osis." (J.A. at 231.)

   In Grigg v. Director, 28 F.3d 416 (4th Cir. 1994), we held that an
ALJ should give little weight to a physician’s opinion finding disabil-
ity unrelated to pneumoconiosis where the physician did not diagnose
pneumoconiosis. Id. at 419-20; see also Curry v. Beatrice Pocahontas
Coal Co., 67 F.3d 517, 524 (4th Cir. 1995) (concluding that the dis-
ability causation opinions of physicians who did not diagnose pneu-
moconiosis were insufficient because they "flatly contradict the ALJ’s
finding of clinical pneumoconiosis based on the same type of evi-
dence"). We later clarified, however, that "an ALJ may credit a physi-
cian’s opinion on the issue of causation, even though the physician
had not diagnosed pneumoconiosis, provided that the opinion is not
premised on an erroneous finding contrary to the ALJ’s conclusion."
Island Creek Coal, 211 F.3d at 213 (internal quotation marks and
alterations omitted); see also Dehue Coal Co. v. Ballard, 65 F.3d
1189, 1194-95 (4th Cir. 1995); Hobbs v. Clinchfield Coal Co., 45
F.3d 819, 821 (4th Cir. 1995). In Island Creek Coal, addressing very
similar facts, we concluded that the reasons offered by the ALJ —
that Dr. Fino did not examine the claimant and that Dr. Fino did not
diagnose pneumoconiosis — were insufficient to discredit Dr. Fino’s
opinion on disability causation. 211 F.3d at 214. We stated that "al-
though Dr. Fino did not diagnose pneumoconiosis, he opined that
even if [the claimant] had [CWP], he would still conclude that it was
cigarette smoking, and not coal dust exposure, that caused [the claim-
ant’s] disability," and thus, "Dr. Fino’s opinion on causation was not
premised on an erroneous finding contrary to the ALJ’s conclusion"
that the claimant had pneumoconiosis. Id. (internal quotation marks
and alterations omitted). Here, as in Island Creek Coal, Dr. Fino
assumed for purposes of his opinion that Smith had pneumoconiosis
and, therefore, his opinion on disability causation "was not premised
on an erroneous finding contrary to the ALJ’s conclusion" that Smith
8                   CLINCHFIELD COAL CO. v. SMITH
had pneumoconiosis. Id. (internal quotation marks and alterations omit-
ted).5 For the same reasons as in Island Creek, we accordingly con-
clude that the ALJ erred in rejecting Dr. Fino’s opinion without
further explanation and solely on the basis that Dr. Fino did not diag-
nose Smith with pneumoconiosis.

                                  IV.

   In conclusion, the BRB erred in affirming the ALJ’s rejection of
Dr. Fino’s opinions as to the existence of pneumoconiosis and disabil-
ity causation solely because Dr. Fino did not examine Smith and did
not diagnose pneumoconiosis. We therefore vacate and remand for
further proceedings consistent with this opinion.

                                        VACATED AND REMANDED

    5
    Dr. Fino’s report stated that "even if this man did have simple coal
workers’ pneumoconiosis, he does not have the type of pulmonary
impairment that would be consistent with a coal mine dust-related pul-
monary condition." (J.A. at 134-35.) In addition, although Dr. Fino did
not diagnose pneumoconiosis, he did diagnose a "moderate respiratory
impairment," albeit one that was attributed to cigarette smoking rather
than coal mine dust inhalation. (Id. at 135.) Thus, this is not a case in
which Dr. Fino erroneously assumed that Smith did not have respiratory
disease solely because Dr. Fino did not diagnose pneumoconiosis. See
Dehue Coal Co. v. Ballard, 65 F.3d 1189, 1193 (4th Cir. 1995) (stating
that "a medical opinion that acknowledges the miner’s respiratory or pul-
monary impairment, but nevertheless concludes that an ailment other
than pneumoconiosis caused the miner’s total disability, is relevant
because it directly rebuts the miner’s evidence that pneumoconiosis con-
tributed to his disability").